UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
GABINO GENAO,                                                  :
                                                               :
                                       Plaintiff,              :   20-CV-10573 (AJN) (OTW)
                                                               :
                      -against-                                :       ORDER OF SERVICE
                                                               :
CITY OF NEW YORK, et al.,
                                                               :
                                       Defendant.              :
                                                               :
                                                               :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

           In response to the Court’s Valentin Order dated March 11, 2021 (ECF 12), the

 New York City Law Department identified (1) “Maintenance Supervisor MDC John Doe”

 as MDC Maintenance Supervisor David Sierra (Employee ID no. 0293359) and (2) “OSIU

 Movement and Control Officer John Doe” as OSIU Movement and Control Officer

 Christopher Alleyne (Shield No. 574). (ECF 31).

           Accordingly, in the interest of judicial efficiency, the Clerk of Court is respectfully

 directed to amend the caption to replace both John Doe defendants with the names

 provided by the New York City Law Department.

           The Court further requests that MDC Maintenance Supervisor David Sierra

 (Employee ID no. 0293359) and OSIU Movement and Control Officer Christopher

 Alleyne (Shield No. 574) waive service of summons. The Clerk of Court is directed to

 notify the New York City Department of Correction and the New York City Law

 Department of this Order, and serve a copy of this Order on pro se Plaintiff.



                                                               1
      SO ORDERED.



                                  s/ Ona T. Wang
Dated: June 23, 2021            Ona T. Wang
       New York, New York       United States Magistrate Judge




                            2
